DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2011/0109196, cited by the applicant) in view of Molkkari et al. (US 2008/0169574).
Regarding claims 1 & 14, Goto (i.e. Fig. 7) discloses radio frequency module with acoustic wave filters where an acoustic wave device (plate wave element 205, §0050) assembly comprising: 

    PNG
    media_image1.png
    515
    776
    media_image1.png
    Greyscale

______________________________
Fig. 7 of Goto reproduced for ease of refence 
a first die (205 used in a semiconductor integrated circuit, §0049, hence it must be in die form) including a first acoustic wave device (surface acoustic wave device, §0050) configured to generate a boundary acoustic wave (In plate wave element 205 a boundary wave can be excited as a main wave, §0060);
the first acoustic wave device including a piezoelectric layer (a piezoelectric body 206), an interdigital transducer electrode (comb-shaped electrode 207) on the piezoelectric layer (disposed on upper surface 206A of piezoelectric body 206), and high acoustic velocity layers (high acoustic velocity layers 208, and 209 disposed on two opposite sides of the piezoelectric body 206, §0050) on opposing sides of the piezoelectric layer, the high acoustic velocity layers each having an acoustic velocity that is greater than a velocity of the boundary acoustic wave (a transverse wave propagates through layers 208 and 209 at a speed higher than that of a plate wave excited by comb-shaped electrode 207, §0050); Further per claim 4, Goto also teaches that a first high acoustic velocity layer (208 or 209) of the high acoustic velocity layers (208, 209) is a silicon layer (§0054); and
Returning to claim 1 limitation, Goto, although teaches integration of plurality of plate wave elements (§0071, p. 6, right col., last three lines), is silent about stacking a second die on the first die. However, since Goto teaches plurality of identical boundary acoustic wave elements (§0073), Goto teaches per claim 14, the first acoustic wave filter configured to filter a first radio frequency signal, and the second acoustic wave filter configured to filter a second radio frequency signal, wherein a duplexer includes the first acoustic wave filter and the second acoustic wave filter (§0073, last two lines) and also teaches claim 16.

    PNG
    media_image2.png
    562
    825
    media_image2.png
    Greyscale
 
______________________________________________________________
Fig. 3A of Goida reproduced for ease of reference to show stacking of multiple dies in a modern compact packaging.

Again, in modern high-density packaging, stacking of dies are done commonly to reduce the package footprint (Goida et al. (US 2014/0217566) can be seen as an extraneous reference, where three or more dies can be stacked on top of one another and wire bonded to the package lead frame or between the dies to provide electrical connection in compact integrated circuit package (§0032, §0045-§0046, §0052-§0054, §0069). Molkkari, more closely resembles the invention, teaches stacking of multiple surface acoustic wave (SAW) filter dies on top of another for compact packaging (§0004, §0036, §0049).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have two or more Goto boundary wave elements stacked on top of each other to form a ladder type filter in a compact package following the example of Molkkari and Goida. Such a modification would have been considered obvious for high density compact packaging since the technique is well known in the industry and being exploited by Molkkari for SAW resonators in filter application and being enclosed in a package, the resultant combination would read on claim 17. 
Claims 1-3, 5-9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US 2015/0102705) in view of Molkkari et al.
Regarding claims 1 & 14, Iwamoto (i.e. Fig. 23) discloses radio frequency module with acoustic wave filters where an acoustic wave device (a boundary acoustic wave device 45, §0159) assembly comprising:

    PNG
    media_image3.png
    44
    100
    media_image3.png
    Greyscale


    PNG
    media_image3.png
    44
    100
    media_image3.png
    Greyscale
 
___________________________________
Fig. 23 of Iwamoto reproduced for ease of reference.

a first die (acoustic wave devices are manufactured by means of a photolithographic process similar to that used to make ICs and therefore essentially a singulated device is formed as a die, please refer to p. 1 of Fierce Electronics article by Bill Drafts in Oct 1, 2000 as an extraneous reference attached herewith as an NPL) including a first acoustic wave device (boundary acoustic wave device 45, §0159) configured to generate a boundary acoustic wave;
the first acoustic wave device including a piezoelectric layer (a piezoelectric film, 5), an interdigital transducer electrode (IDT electrode 6) on the piezoelectric layer (Fig. 23), and high acoustic velocity layers (high acoustic velocity layers 47, and 3 disposed on two opposite sides of the piezoelectric film 5, §0159) on opposing sides of the piezoelectric layer, the high acoustic velocity layers each having an acoustic velocity that is greater than a velocity of the boundary acoustic wave (a transverse wave propagates through layers 47 and 3 at a speed higher than that of a plate wave excited by IDT electrode 6, §0159); and
Iwamoto, although teaches connecting of plurality of boundary acoustic wave elements in a ladder filter form (§0085), is silent about stacking a second die on the first die. However, since Iwamoto teaches plurality of identical boundary acoustic wave elements (§0085), Iwamoto teaches claim 13 and per claim 14, the first acoustic wave filter configured to filter a first radio frequency signal, and the second acoustic wave filter configured to filter a second radio frequency signal. 
Again, in modern high-density packaging, stacking of dies are done commonly to reduce the package footprint (Goida et al. (US 2014/0217566) can be seen as an extraneous reference, where three or more dies can be stacked on top of one another and wire bonded to the package lead frame or between the dies to provide electrical connection in compact integrated circuit package (§0032, §0045-§0046, §0052-§0054, §0069). Molkkari teaches stacking of multiple surface acoustic wave (SAW) filter dies on top of another for compact packaging (§0004, §0036, §0049).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have two or more Iwamoto boundary wave elements stacked on top of each other to form a ladder type filter in a compact package following the example of Molkkari and Goida. Such a modification would have been considered obvious for high density compact packaging since the technique is well known in the industry and being exploited by Molkkari for SAW resonators in filter application where the first acoustic wave device is included in a first acoustic wave filter and the second acoustic wave device is included in a second acoustic wave filter and thus reads on claim 6 and wire bonding between the dies would teach on claim 8 as well. Further per claim 9, both Goida and Molkkari teaches isolation of the first die from the second die an adhesive, such as an epoxy, to couple the top die to the bottom die which not only electrically isolate the surfaces of the dies, but also hold them in place. It would be obvious to extend same packaging technique for Iwamoto dies and thus resultant combination would read on claim 9. 
Also, since the Molkkari and Goida both teaches stacking of three dies, the same technique can be extended for Iwamoto boundary wave ladder filter configuration to accomplish more compact footprint packaging for a ladder filter and thus the resultant packaged ladder filter of Iwamoto would read on claim 2 as well. Further per claim 3, Iwamoto also teaches a temperature compensation layer (4, low acoustic velocity film 4 can preferably be of silicon oxide, which would lower the absolute value of a temperature coefficient of resonant frequency (TCF) and improve the temperature characteristics, §0155) disposed between the piezoelectric layer (5) and a first high acoustic velocity layer (3) of the high acoustic velocity layers (3 and 47) and per claim 5, Iwamoto also teaches that a first high acoustic velocity layer of the high acoustic velocity layers includes aluminum nitride (§0090).
Regarding claim 7, although not shown explicitly by Iwamoto, only way connections can be made to the IDT contacts is through via extending through the first and second dies connections since the IDT are embedded in a dielectric layer 46, as an example, Fig. 2 of Pitschi et al. (“Approaches to Wafer Level Packaging for SAW Components”, 2013 IEEE MTT-S International Microwave Symposium Digest (MTT)) could serve as a representative drawing to show though via extended through a die for making connections to the SAW electrode.

    PNG
    media_image4.png
    175
    431
    media_image4.png
    Greyscale

__________________________________________________________
Fig. 2 of Pitschi reproduced for ease of reference to show SAW resonator connected to the outside world though wafer vias.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (cited by the applicant) and Molkkari et al. and further in view of JP3710445B2. 
Regarding claims 18-20, Goto through obvious modification in view of Molkkari teaches a duplexer comprising acoustic wave filters being configured to filter radio frequency signals, the acoustic wave filters including a first die stacked with a second die, the first die including a first acoustic wave device configured to generate a boundary acoustic wave and including a piezoelectric layer disposed between two high acoustic velocity layers having acoustic velocities that are higher than a velocity of the boundary acoustic wave as discussed earlier in reference to claims 1, 14 and 16 (see above).
Goto further teaches application of a ladder filter duplexer consisting of plate wave elements 205 (1205 to 4205) as resonators in an electronic device 205C, such as a portable phone (i.e. a wireless communication device as claimed), which includes filter 205B, a semiconductor integrated circuit element connected to filter 205B, and a reproducing device connected to the semiconductor integrated circuit element, Fig. 16, §0073.

    PNG
    media_image5.png
    435
    784
    media_image5.png
    Greyscale
 
________________________________________________________________________
Fig. 27 of JP3710445B2 reproduced for ease of reference to show SAW resonator dies packaged as duplexer and connected with antenna and transceiver of different frequency bands using RF switches.

JP3710445B2 teaches a similar (Goto) miniaturized wireless communication device with an antenna connected to a branching filter (duplexer) packaged in a single package, each of which consists of surface acoustic wave filter for transmission and reception having different center frequencies using transmission filters (T1, T2) and a reception filters (R1, R2) shown in FIG. 27 comprising of surface acoustic wave filters.
As a duplexer configured using this surface acoustic wave filter. An integrated type in which a bare type surface acoustic wave filter chip is mounted and a matching circuit is mounted inside the package which reduces the filter size by about 1/3 to 1/5 in volume ratio and thinner by about 1/2 to 1/3 in the height direction than a dielectric type filter. Also, in FIG. 27, duplexers D1 & D2 are alternately connected to the antenna through RF switch SW1 while on the transceiver end transmitter Tx1 or Tx2 are alternately connected through RF switch SW2 and Rx1 or Rx2 are connected to the receiver through RF switch SW3. The filter chips are packaged together through chip and wire bonding in the package.
Since Goto proposed the application of the packaged filter in a wireless communication device, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to find an application of Goto filters by combining the packaged filters in a wireless communication device of Fig. 27 of  JP3710445B2 such that the resultant communication device will have in a miniature size communication between antenna and two different frequency band transceivers through RF switches, thereby fulfilling the requirements of a modern wireless communication device of dual band in a compact package foot print.  
Allowable Subject Matter
Claims 10-12, 15 are objected to as being dependent upon a rejected base claim 1 and 14 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 are allowable since the closest prior arts doesn’t teach air gap, dielectric material and dielectric material with a metal shield disposed between the first die and the second die.
Claim 15 is allowable since the closest prior arts doesn’t specify the module thickness to be less than 300 μm. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843